DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Amendment filed on July 20, 2021 and Request for Continued Examination filed on August 20, 2021.  Claims 1, 8, and 15 are amended.  Claims 1-20 are pending in the case.  Claims 1, 8, and 15 are the independent claims.  
This action is non-final.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 20, 2021 has been entered.
 
Applicant’s Response
In Applicant’s response filed July 20, 2021, Applicant amended the claims and provided arguments in view of the rejection of the claims under 35 USC 103 in the previous office action.

Response to Argument/Amendment
Applicant’s amendments to the claims in response to the rejection of the claims under 35 USC 103 in the previous office action are acknowledged, and Applicant’s associated arguments have been fully considered.  Applicant argues that the previously cited references, i.e. Kneuper, Gibbs, and Nixon, do not disclose a combination of features as recited in the amended independent claims, including “a first outline that encompasses the selected top-level tabular control element and the one or more second-level tabular control elements but not subsequent level tabular control elements, wherein the first outline is highlighted with respect to the selected top-level tabular control element and the one or more second-level tabular control elements it encompasses but not subsequent level tabular control elements” as recited in the independent claims.  For example, Applicant argues that Kneuper and Gibbs do not disclose “wherein the first outline is highlighted with respect to the tabular elements it encompasses” and therefore cannot teach these other limitations.  In addition, Applicant argues that Nixon also does not teach the limitations quoted above apparently because while the outlines in Nixon appear to be highlighted and to encompass a selected top level tabular control element and one or more second level tabular control elements, they fail to teach the limitation “but not subsequent level tabular control elements” as recited in the amended independent claims, i.e. because the highlighted outlines of Nixon appear to encompass a selected top level tabular control element, second level tabular control elements, and also subsequent level (i.e. lower than top and second level) tabular control elements.  Finally, Applicant argues that Klein also does not disclose the limitations quoted above.
Applicant’s arguments are persuasive, and the previous rejection is withdrawn.  However, new grounds of rejection are provided below.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such a claim limitation is: “a controller configured to: cause to be displayed…graphical control elements…receive a data entry value…transfer the entered data value….” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
Examiner notes that, although claim 1 is interpreted under 35 USC 112(f) as discussed above, in accordance with the discussion and examples found in MPEP 2181.V, it is not interpreted as a “single means” claim and is therefore not rejected under 35 USC 112(a) at this time.

Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102€, (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 5-8, 12-15, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kneuper et al. (US 20150261379 A1) in view of Gibbs et al. (US 6542796 B1), further in view of Svensson et al. (US 20030146924 A1), further in view of Nixon et al. (US 20160042541 A1).
With respect to claims, 1, 8, and 15, Kneuper teaches a system for controlling vehicle operations using a graphical user interface (GUI) displayed on a display device on a vehicle, the system comprising a controller configured to perform a method; a non-transitory computer readable media encoded with programming instructions configurable to cause a controller to perform the method (e.g. paragraph 0017, processor coupled to display device and memory, configured to execute one or more instructions stored in storage component; see also paragraphs 0024-0027), and the method, comprising: 
displaying, on a GUI page that displays a primary function (e.g. paragraph 0099, describing Fig. 1, representation 100 including flight instrument displays 120, navigational displays 130, UI panels 140, menu 150, and real-time view 160; paragraph 0227, describing Fig. 6A, exemplary GUI 601 displayed including underlying real-time image 604, flight instrument displays 602, navigational displays 603, etc.; i.e. where flight instrument displays, navigational displays, and real-time image are analogous to a primary function), 
a plurality of top-level graphical control elements in a row on the GUI page, wherein each top-level graphical control element provides a shortcut to one of a plurality of critical or frequently used vehicle systems accessible via the GUI (e.g. row of menu buttons/options/icons displayed in a row 150 at the bottom of the display as shown in Figs. 1, 5B, 6A-E, 7A, 8A, 8C, and 8D; paragraph 0103, menu 150 includes selectors to aid user in navigating TSIP 110, such as weather indicator, charts indicator, etc., which provide access to respective functions; any feature accessed via TSIP may be represented in menu 150; paragraph 0208, selection of flight guide activation icon causes display of UI panel 508 including flight path details; paragraph 0234, UI panel 617 provided in GUI, apparently based on selection of “WX” icon; paragraph 0240, FLT CONT menu option 737 of Fig. 7E used to select aircraft flight-control system 700; paragraph 0254, selection of flight control system via menu such as menu 150 of Fig. 1; paragraph 0269, alert information received regarding aircraft system issue and having associated severity/urgency level; paragraph 0274-0276, buttons within menu 150, such as buttons 814, 815, 816, 817, highlighted based on alert/criticality, and provide respective menu options, such as electrical system diagrams, maintenance issues, etc.; paragraph 0284, anti-icing system;  i.e. where menu buttons 150 are analogous to top-level control elements which provide shortcuts to vehicle systems because they are the selectable to access corresponding menus associated with different aircraft systems and are therefore at the “top” hierarchical level of their respective menu interfaces, and at least some of the included buttons/icons correspond to aircraft systems which have associated critical/severe alert/issue information and therefore are analogous to critical vehicle systems; Examiner notes that this interpretation of “top-level” as referring to GUI hierarchy instead of display position is consistent with the description found in at least paragraph 0026 of the instant application’s specification); 
displaying, on the GUI page responsive to selection of one of the top- level graphical control elements, one or more second-level graphical control elements adjacent to the selected top-level graphical control element (e.g. paragraph 0208, Fig. 5B, selection of flight guide activation icon causes display of UI panel 508 including flight path details; paragraph 0234, Fig. 6E, UI panel 617 provided in GUI, apparently based on selection of “WX” icon; paragraph 0240, FLT CONT menu option 737 of Fig. 7E used to select aircraft flight-control system 700; paragraph 0276, selecting button 814, 815, 817, for which alert is indicated; when user selects crew alert button 814, this brings up window 819 as shown in Fig. 8D, including bars 821-824; paragraph 0283, selection of menu item 815 causes schematic of electrical system to be displayed in window 825; paragraph 0284, similar process for anti ice system/button/window’ paragraph 0286, selection of maintenance button 817 causes display of window 831 as shown in Fig. 8G; i.e. where at least panels 508, 819, and 825 are displayed adjacent to their respective selected button/icons in menu 150, and these panels and their included contents (such as bars 821-824) are analogous to second-level graphical control elements; it is noted that, although not illustrated, similar displays of windows corresponding to anti-ice buttons/system and maintenance button/system would occur adjacent to their respective buttons); 
displaying, on the GUI page responsive to selection of a second-level graphical control element, one or more third-level graphical control elements adjacent to the selected second-level graphical control element and an outline that encompasses the selected second-level graphical control element and the one or more third-level graphical control elements (e.g. paragraph 0277, describing crew alertness window 819 as shown in Figs. 8D and 8E; initial presentation in collapsed format, if user clicks on any of bars 821-824 as shown in Fig. 8D, they are expanded as shown in Fig. 8E; paragraph 0278-0280, bar 823 for right wing tip cold is shown in expanded form because user has selected it; expansion of bar reveals UI elements to correct the issue, such as “turn on right wing anti-ice” next to button 827; bar 824 operates in the same way, to reveal “turn on left battery” and button 828; see similar description corresponding to maint button in paragraph 0286 relating to expansion of diagnostic and pressure bars; i.e. where bars included in window 819 are analogous to second-level graphical control elements as previously cited, and selection of each of them causes display of additional associated UI elements such as buttons 827 and 828, these additional associated UI elements are analogous to third-level graphical control elements; as shown in the expanded window of Fig. 8E, each of these are displayed adjacent to their respective bars, where the bars and their respective additional associated UI elements are collectively encompassed by a rectangular outline, such as the top line over bar 824, the bottom line (which is also the top line over bar 825), and the left and right lines extending between these two top and bottom lines, which collectively encompass both the bar and the additional associated UI elements including button 828); 
receiving a data entry value for affecting the state of a system parameter for one of the plurality of vehicle systems via a second-level graphical control element or a third-level graphical control element (e.g. paragraph 0279, selection of button 827 activating anti-ice equipment with respect to right wing; paragraph 0280, selection of button 828 turning left battery back on; paragraph 0283, user touching LH BATT button in window 825/829 causing battery to be turned back on; paragraph 0289, selection of particular cards listed under diagnostics bar 836 displaying states of selected cards; retrieving additional maintenance items; i.e. where a user selecting to turn on/activate anti-ice equipment for a particular wing or a particular batter is analogous to receiving a data entry value (i.e. “on” or “activate”) which affects the state of a vehicle system parameter (i.e. changing the state from deactivated/off to activated/on)), 
while simultaneously providing access to one or more unselected top-level graphical control elements and one or more unselected second-level graphical control elements that continue to be displayed on the GUI page and that are actuatable for causing the state of other system parameters to change (i.e. as cited above and shown in Figs. 1, 5B, 6E, 8D, etc., unselected menu options/icons/buttons such as within bar 150 continue to be displayed/accessible to the user even after a window associated with a selected menu option/icon/button is displayed on the screen; further, as shown in Fig. 8E, even after bars 823 and 824 are selected and expanded, the other bars 821 and 822 continue to be displayed/selectable, where these unselected elements provide access to modify the states of other aircraft systems in their respective UI hierarchies); and 
transferring the entered data value to appropriate equipment on the vehicle for implementation (e.g. paragraph 0105, system environment includes aircraft flight equipment 250; paragraph 0107, controlling subsystem of system environment through computer; paragraph 0112, flight equipment 250 includes deicing equipment, electrical; paragraph 0279, activating anti-ice equipment with respect to right wing; paragraph 0280, turning left battery back on; i.e. using user interface, user causes the computer to transmit appropriate commands to equipment, such as turning on the deicing system, turning on a battery, etc.); 
wherein the display size of the top-level graphical control elements, the second-level graphical control elements, and third-level graphical control elements allows the display device to continue to display the primary function (e.g. paragraph 0271, Fig. 8C, crew is able to clearly see and maintain the use of most of the display area 813; as shown in at least Fig. 8C, display of the row of top-level buttons/icons 150 permits the real time image and flight instrument and navigational displays to continue to be displayed; as shown in at least Fig. 8D, display of additional second-level windows and their elements (such as collapsed bar) does not consume the entire display, and at least a portion of the real-time image and an entirety of the flight instrument and navigational displays continue to be displayed; as can be seen by comparison of window 819 in Fig. 8D to window 826 in Fig. 8E, expansion of a second-level bar such as 824 or 823 appears to cause other non-expanded elements to be shifted within the window, such as by moving the “end”, “APU ON” 821, and “APU FIRE BOTTLE LOW” 822 bars to be shifted downwardly to make room for expanded bars 824 and 823 without changing the size of the window, such that when shown within context of the entire display, similar to Fig. 8D, the entire display would not be consumed, and at least a portion of the real-time image and an entirety of the flight instrument and navigational displays would continue to be displayed).
Kneuper does not explicitly disclose:
 displaying a first outline that encompasses the selected top-level graphical control element and the one or more second-level graphical control elements but not subsequent level tabular control elements;
that the top-level graphical control elements and second-level graphical control elements are tabular.
However, Gibbs teaches:
 displaying a first outline that encompasses the selected top-level graphical control element and the one or more second-level graphical control elements but not subsequent level tabular control elements (e.g. col. 8 lines 6-21, describing function tabs 402-408; user selection of FPMS tab 402 selects flight plan management system, selection of checklist tab selects the checklist page, selection of synoptics tab 406 selects synoptics display, selection of EICAS tab 408 selects engine indication and crew alerting system display; as shown in Fig. 4, synoptics tab 406 is highlighted to indicate that the page containing system synoptics is active and displayed; i.e. as shown in Fig. 4, the selected tab and the associated UI elements on the associated page are all encompassed by an outline, where the selected tab is analogous to a top-level graphical control, and the associated UI elements on the associated page are analogous to second-level graphical control elements; see also Figs. 5 and 6 and their associated descriptions at col. 8 lines 39-47, in which top-level tabs 402-408 are selectable to view pages containing additional UI elements such as data tabs 502-506 encompassed by an outline, where the outline encompasses top level selected tab 402 and second level tabs 502-506 and is enclosed by a bottom border under tabs 502-506 such that the outline does not also encompass lower level items such as those contained in the Non-Normal Menu);
that the top-level graphical control elements and second-level graphical control elements are tabular (e.g. as shown in at least Fig. 5, where top-level elements 402-408 are tabular UI elements for selecting between different pages, and second level data tab elements 502-506 are also tabular UI elements for selecting between different checklists; see also col. 8 lines 21-45).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Kneuper and Gibbs in front of him to have modified the teachings of Kneuper (directed to touch screen interfaces of an aircraft), to incorporate the teachings of Gibbs (directed to integrating, organizing, and accessing flight planning and other data on multifunction cockpit displays, i.e. aircraft user interfaces) to include the capability to implement the top-level and second-level user interface elements (i.e. the various buttons 150 and bars such as 821-824 of Kneuper, which provide access to secondary and lower level UI controls and information associated with various aircraft functions) as tabs (i.e. the tabs 402-408 and 502-506 of Gibbs, which provide access to secondary and lower level UI controls and information associated with similar aircraft functions as Kneuper, such as anti-icing, etc. as shown in Kneuper Fig. 8E and Gibbs Fig. 4), such that a selection of a top-level interface element causes the associated window (i.e. of Kneuper) containing second-level interface elements to be displayed as a page associated with the tab, where the tab and the page are encompassed by an outline on the display.  One of ordinary skill would have been motivated to perform such a modification in order to provide for display of multiple systems in a limited display area, providing control used to select a desired system while also providing a visual indication of what is currently selected as described in Gibbs (col. 8 lines 22-27).
Kneuper and Gibbs do not explicitly disclose:
wherein the first outline is highlighted with respect to the selected top-level tabular control element and the one or more second-level tabular control elements it encompasses but not subsequent level tabular control elements;
wherein the second outline is highlighted with respect to the tabular and graphical elements it encompasses;
wherein upon selection of the second-level tabular control element, the first outline and the second outline are simultaneously displayed;
wherein the display size of the top-level tabular control element, second-level tabular control element, and third-level graphical control element allow the display device to continue to allow access to underlying functionality.
However, Svensson teaches:
a first outline that encompasses the selected top-level tabular control element and the one or more second-level tabular control elements but not subsequent level tabular control elements (e.g. paragraph 0039, Fig. 1 GUI presenting plurality of tabs 10 that correspond to various functions; each tab 10 includes a plurality of subtabs; paragraph 0041, as shown in Fig. 1, environmental tab 30 has four subtabs 100-400 including facility chart subtab 400; paragraph 0056, Fig. 37, facility chart subtab 400 includes plurality of sub-subtabs 10000-5000; i.e. as shown in Figs. 1 and 37, where an outline encompasses environment tab 30 and each of its subtabs 100-400, but does not encompass sub-subtabs 1000-5000, which are separated from the region enclosed by the outline around tab 30 and subtabs 100-400 by at least the horizontal line between subtabs 100-400 and sub-subtabs 1000-5000; it is also noted that, at least initially, tab 30 and its subtabs 100-400 are displayed on the screen without sub-subtabs 1000-5000 and therefore the outline around tab 30 and subtabs 100-400 cannot encompass the subsequent level tabular control elements, i.e. sub--subtabs 1000-5000);
wherein the first outline is highlighted with respect to the selected top-level tabular control element and the one or more second-level tabular control elements it encompasses but not subsequent level tabular control elements (e.g. Figs. 1 and 37, showing that the entire area within the outline encompassing tab 30 and subtabs 100-400 is displayed with a different color/shading than other tabs and the area, including the outline (by association with the area which it encloses), is therefore highlighted; as noted above, since the area outlined does not encompass subsequent level tabular control elements, the highlighting within it cannot be with respect to the subsequent level tabular control elements such as sub-subtabs 1000-5000 as shown in Fig. 37;  Examiner notes that the specification does not appear to describe any particular definition, form, or method regarding what may consider “highlighting” of an outline and, therefore, the broadest reasonable interpretation applies);
wherein the second outline is highlighted with respect to the tabular and graphical elements it encompasses (e.g. Fig. 37, showing that the entire area within the outline encompassing sub-subtabs 1000-5000 is displayed with a different color/shading than other tabs and the rest of the GUI and the area, including the outline (by association with the area which it encloses), is therefore highlighted; Examiner notes that the specification does not appear to describe any particular definition, form, or method regarding what may consider “highlighting” of an outline and, therefore, the broadest reasonable interpretation applies);
wherein upon selection of the second-level tabular control element, the first outline and the second outline are simultaneously displayed (e.g. as can be seen by comparing Fig. 1 and Fig. 37, when user has selected facility chart subtab 400, the sub-subtabs 1000-5000 included in it are displayed on the screen, along with the outline encompassing them, such that, upon selection of the facility chart subtab 400, the first outline (encompassing tab 30 and subtabs 100-400) and the second outline (encompassing sub-subtabs 1000-5000) are simultaneously displayed);
wherein the display size of the top-level tabular control element, second-level tabular control element, and third-level graphical control element allow the display device to continue to allow access to underlying functionality (e.g. as shown in Fig. 37, tabs 10 including tab 30, subtabs 100-400, and sub-subtabs 1000-5000 are all displayed on the screen such that other functionality is also displayed and accessible to the user).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Kneuper, Gibbs, and Svensson in front of him to have modified the teachings of Kneuper (directed to touch screen interfaces of an aircraft) and Gibbs (directed to integrating, organizing, and accessing flight planning and other data on multifunction cockpit displays, i.e. aircraft user interfaces displayed as multi-level tabular interfaces), to incorporate the teachings of Svensson (directed to user interfaces, including multi-level tabular interfaces) to include the capability to implement the top-level, second-level, and lower level user interface elements (i.e. the various hierarchically arranged buttons, bars, etc. of Kneuper, which provide access to secondary UI controls and information associated with various aircraft functions implemented as the first-, second-, and lower-level tabs of Gibbs, which provide access to secondary UI controls and information associated with similar aircraft functions as Kneuper, as previously discussed), in sizes appropriate for inclusion of each of them within a portion of the display, such that other functionality is simultaneously displayed and accessible to the user along with the top-, second-, and lower-level tabular elements, and such that when a top-level tab is displayed and selected and second-level tabs associated with the top-level tab are also displayed and one of the second-level tabs is further selected, a first outline is displayed which encompasses the top-level tab and the second-level tabs without encompassing any lower-level tabs, and the entire area within the first outline is highlighted, and a second outline is simultaneously displayed which encompasses the lower-level tabs which are hierarchically associated with the selected second-level tab, and the entire area within the second outline is also highlighted.  One of ordinary skill would have been motivated to perform such a modification in order to use a known technique (i.e. display of hierarchically related user interface elements as tabular elements within a user interface including borders around them and associated highlighting as taught by Svensson) to improve a similar device/method (i.e. display of aircraft UI functions in hierarchically arranged tabular fashion, as taught by Kneuper modified by Gibbs) in the same way (i.e. arranging the hierarchical aircraft UI elements (of Kneuper), implemented as tabular elements (as taught by Gibbs) within user interface portion taking up only a portion of the display and including simultaneously displayed borders, and associated highlighting, such as by color/shading, associated with both first- and second-level selections (as taught by Svensson), and where a first border which encompasses first and second level tabular elements does not encompass lower-level tabular elements).
Assuming arguendo that Svensson does not explicitly disclose wherein the first outline is highlighted with respect to the selected top-level tabular control element and the one or more second-level tabular control elements it encompasses or wherein the second outline is highlighted with respect to the tabular and graphical elements it encompasses, Nixon teaches wherein the first outline is highlighted with respect to the selected top-level tabular control element and the one or more second-level tabular control elements it encompasses or wherein the second outline is highlighted with respect to the tabular and graphical elements it encompasses  (e.g. paragraph 0049, receiving selection of unit selector icon such as crude unit 1, populating equipment selector icons; paragraph 0053, describing Fig. 2B, each branch in hierarchy, including plant (i.e. top-level of hierarchy) is placed within a separate tab 2702, 2704, 2706, 2708; indicating selection of unit selector icon by shading the selected unit selector icon; tabs 2702, 2704, 2706, 2708 associated with each component in the direct line of the hierarchy are brought to a front view and highlighted with a bold outline; outline of the tabs serve to graphically represent that each of the three crude process units are subcomponents within the plant and each of the five process modules are subcomponents within the first crude process unit; see Fig. 2B, showing both first and second bold outlines encompassing respective tabular elements; i.e. where a tabular element 2702 representing the plant is a top-level tabular element, selection of a crude unit tabular element as a lower hierarchical level is analogous to selection of a second-level tabular control element and, in response to this selection, two bold outlines encompassing first and second, and second and third, level elements are simultaneously displayed as shown in Fig. 2B).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Kneuper, Gibbs, Svensson, and Nixon in front of him to have modified the teachings of Kneuper (directed to touch screen interfaces of an aircraft), Gibbs (directed to integrating, organizing, and accessing flight planning and other data on multifunction cockpit displays, i.e. aircraft user interfaces displayed as multi-level tabular interfaces), and Svensson (directed to user interfaces, including multi-level tabular interfaces), to incorporate the teachings of Nixon (directed to control interfaces, including multi-level tabular interfaces) to include the capability to display each of the first and second outlines (i.e. where the user interface elements of Kneuper are implemented as tabs encompassed by an outline as taught by Gibbs, and where a first outline encompasses top and second level tabular elements but not lower level tabular elements and a second outline further encompasses lower level tabular elements, and each outline is associated with highlighting, as taught by Svensson), in a highlighted manner (i.e. such that when incorporated into the borders as taught by Svensson, a selected first level tab and corresponding second level tabs are encompassed by a first highlighted outline which does not encompass lower level tabs and lower level tabs (including an associated second level tab as taught by Kneuper and Nixon) are encompassed by a second highlighted outline).  One of ordinary skill would have been motivated to perform such a modification in order to us a known technique (i.e. display of hierarchically related user interface elements as tabular elements within a display pane along with associated highlighted borders around them as taught by Nixon) to improve a similar device/method (i.e. display of aircraft UI functions in hierarchically arranged tabular fashion and associated encompassing borders, as taught by Kneuper modified by Gibbs and Svensson) in the same way (i.e. arranging the hierarchical aircraft UI elements (of Kneuper), implemented as tabular elements (as taught by Gibbs), surrounded by borders and associated highlighting (as taught by Svensson), within a navigation pane taking up only a portion of the display and including simultaneously highlighted borders associated with both first- and second-level selections (as taught by Nixon)), and in order to provide for a user interface which assists an operator in quickly navigating among different hierarchical levels and provide predictable and efficient navigation as described in Nixon (paragraph 0015, 0048).
With respect to claims 5, 12, and 19, Kneuper in view of Gibbs, further in view of Svensson, further in view of Nixon teaches all of the limitations of claims 1, 8, and 15 as previously discussed, and Kneuper further teaches wherein data entry is received via a checkbox graphic, a split button graphic, a drop down menu graphic, a slider graphic, a text entry graphic, or an on/off button graphic (e.g. paragraphs 0282-0283, describing Fig. 8E, “turn on right wing anti-ice” displayed next to button 827; when button 827 selected, anti-ice equipment activated; “left battery off” displayed next to button 828; when selected, battery turned on; paragraph 0286, describing a similar on/off function associated with “LH BATT” button 830 in Fig. 8F).
With respect to claims 6 and 13, Kneuper in view of Gibbs, further in view of Svensson, further in view of Nixon teaches all of the limitations of claims 1 and 8 as previously discussed, and Kneuper further teaches wherein the second-level tabular control elements are displayed, upon selection of their related top-level tabular control element, in one or two rows near their related top-level tabular control element (e.g. paragraph 0276, selecting button 814, 815, 817, for which alert is indicated; when user selects crew alert button 814, this brings up window 819 as shown in Fig. 8D, including bars 821-824; i.e. where at least panel 819 is displayed near its respective selected button/icon 814 in menu 150 upon selection of the button, and includes at least one user-selectable row (i.e. bars 821-823) which is analogous to a second level graphical control element).
Kneuper does not explicitly disclose that the second-level graphical control elements are displayed underneath their related top-level graphical control element near the top of the GUI page.  However, Gibbs teaches that the second-level graphical control elements are displayed underneath their related top-level graphical control element near the top of the GUI page (e.g. col. 8 lines 6-21, describing function tabs 402-408 as being displayed along the top of the display; user selection of FPMS tab 402 selects flight plan management system, selection of checklist tab selects the checklist page, selection of synoptics tab 406 selects synoptics display, selection of EICAS tab 408 selects engine indication and crew alerting system display; as shown in Fig. 4, synoptics tab 406 is highlighted to indicate that the page containing system synoptics is active and displayed; see also Figs. 5 and 6 and their associated descriptions at col. 8 lines 39-47, in which top-level tabs 402-408 are selectable to view pages containing additional UI elements such as data tabs 502-506; i.e. as shown in Figs. 4-6, upon selection of a tab, its associated page including second level GUI elements such as data tabs 502-506 in Fig. 5 are displayed underneath their respective tab, where both the selected tab and the corresponding second level GUI elements on the respective page are displayed near the top of the GUI page).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Kneuper, Svensson, Nixon, and Gibbs in front of him to have modified the teachings of Kneuper (directed to touch screen interfaces of an aircraft), Svensson (directed to user interfaces, including multi-level tabular interfaces), and Nixon (directed to control interfaces, including multi-level tabular interfaces), to incorporate the teachings of Gibbs (directed to integrating, organizing, and accessing flight planning and other data on multifunction cockpit displays, i.e. aircraft user interfaces) to include the capability to implement the top-level user interface elements (i.e. the various buttons 150 of Kneuper, which provide access to secondary UI controls and information associated with various aircraft functions) as tabs (i.e. the tabs 402-408 of Gibbs, which provide access to secondary UI controls and information associated with similar aircraft functions as Kneuper, such as anti-icing, etc. as shown in Kneuper Fig. 8E and Gibbs Fig. 4), and to display them along the top of the page (i.e. as shown in Gibbs, instead of along the bottom of the page as shown in Kneuper), such that a selection of a top-level interface element causes the associated window (i.e. of Kneuper) containing second-level interface elements to be displayed as a page associated with the tab, where the second-level interface elements are displayed underneath the top level interface elements/tabs which are displayed along the top of the page.  One of ordinary skill would have been motivated to perform such a modification in order to provide for display of multiple systems in a limited display area, providing control used to select a desired system while also providing a visual indication of what is currently selected as described in Gibbs (col. 8 lines 22-27), and as a matter of design choice.
With respect to claims 7 and 14, Kneuper in view of Gibbs, further in view of Svensson, further in view of Nixon teaches all of the limitations of claims 1 and 8 as previously discussed, and Kneuper further teaches wherein the third-level graphical control elements are displayed, upon selection of their related second-level tabular control element, underneath their related second-level tabular control element (e.g. paragraph 0277, describing crew alertness window 819 as shown in Figs. 8D and 8E; initial presentation in collapsed format, if user clicks on any of bars 821-824 as shown in Fig. 8D, they are expanded as shown in Fig. 8E; paragraph 0278-0280, bar 823 for right wing tip cold is shown in expanded form because user has selected it; expansion of bar reveals UI elements to correct the issue, such as “turn on right wing anti-ice” next to button 827; bar 824 operates in the same way, to reveal “turn on left battery” and button 828; i.e. where, after selection of bars 821-824 (analogous to second level graphical control elements), additional UI elements such as buttons 827 and 828 (analogous to third level graphical control elements) are displayed underneath their respective bars 823 and 824).
With respect to claim 20, Kneuper in view of Gibbs, further in view of Svensson, further in view of Nixon teaches all of the limitations of claim 15 as previously discussed, and Kneuper further teaches wherein: 
the second-level tabular control elements are displayed, upon selection of their related top-level tabular control element, in one or two rows near their related top-level tabular control element (e.g. paragraph 0276, selecting button 814, 815, 817, for which alert is indicated; when user selects crew alert button 814, this brings up window 819 as shown in Fig. 8D, including bars 821-824; i.e. where at least panel 819 is displayed near its respective selected button/icon 814 in menu 150 upon selection of the button, and includes at least one user-selectable row (i.e. bars 821-823) which is analogous to a second level graphical control element)
the third-level graphical control elements are displayed, upon selection of their related second-level tabular control element, underneath their related second-level tabular control element (e.g. paragraph 0277, describing crew alertness window 819 as shown in Figs. 8D and 8E; initial presentation in collapsed format, if user clicks on any of bars 821-824 as shown in Fig. 8D, they are expanded as shown in Fig. 8E; paragraph 0278-0280, bar 823 for right wing tip cold is shown in expanded form because user has selected it; expansion of bar reveals UI elements to correct the issue, such as “turn on right wing anti-ice” next to button 827; bar 824 operates in the same way, to reveal “turn on left battery” and button 828; i.e. where, after selection of bars 821-824 (analogous to second level graphical control elements), additional UI elements such as buttons 827 and 828 (analogous to third level graphical control elements) are displayed underneath their respective bars 823 and 824).
Kneuper does not explicitly disclose that the second-level graphical control elements are displayed underneath their related top-level graphical control element near the top of the GUI page.  However, Gibbs teaches that the second-level graphical control elements are displayed underneath their related top-level graphical control element near the top of the GUI page (e.g. col. 8 lines 6-21, describing function tabs 402-408 as being displayed along the top of the display; user selection of FPMS tab 402 selects flight plan management system, selection of checklist tab selects the checklist page, selection of synoptics tab 406 selects synoptics display, selection of EICAS tab 408 selects engine indication and crew alerting system display; as shown in Fig. 4, synoptics tab 406 is highlighted to indicate that the page containing system synoptics is active and displayed; see also Figs. 5 and 6 and their associated descriptions at col. 8 lines 39-47, in which top-level tabs 402-408 are selectable to view pages containing additional UI elements such as data tabs 502-506; i.e. as shown in Figs. 4-6, upon selection of a tab, its associated page including second level GUI elements such as data tabs 502-506 in Fig. 5 are displayed underneath their respective tab, where both the selected tab and the corresponding second level GUI elements on the respective page are displayed near the top of the GUI page).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Kneuper, Svensson, Nixon, and Gibbs in front of him to have modified the teachings of Kneuper (directed to touch screen interfaces of an aircraft), Svensson (directed to user interfaces, including multi-level tabular interfaces), and Nixon (directed to control interfaces, including multi-level tabular interfaces), to incorporate the teachings of Gibbs (directed to integrating, organizing, and accessing flight planning and other data on multifunction cockpit displays, i.e. aircraft user interfaces) to include the capability to implement the top-level user interface elements (i.e. the various buttons 150 of Kneuper, which provide access to secondary UI controls and information associated with various aircraft functions) as tabs (i.e. the tabs 402-408 of Gibbs, which provide access to secondary UI controls and information associated with similar aircraft functions as Kneuper, such as anti-icing, etc. as shown in Kneuper Fig. 8E and Gibbs Fig. 4), and to display them along the top of the page (i.e. as shown in Gibbs, instead of along the bottom of the page as shown in Kneuper), such that a selection of a top-level interface element causes the associated window (i.e. of Kneuper) containing second-level interface elements to be displayed as a page associated with the tab, where the second-level interface elements are displayed underneath the top level interface elements/tabs which are displayed along the top of the page.  One of ordinary skill would have been motivated to perform such a modification in order to provide for display of multiple systems in a limited display area, providing control used to select a desired system while also providing a visual indication of what is currently selected as described in Gibbs (col. 8 lines 22-27), and as a matter of design choice.
Claims 2-4, 9-11, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kneuper in view of Gibbs, further in view of Svensson, further in view of Nixon, further in view of Klein (US 20160103584 A1).
With respect to claims 2, 9, and 16, Kneuper in view of Gibbs, further in view of Svensson, further in view of Nixon teaches all of the limitations of claims 1, 8, and 15 as previously discussed.  Kneuper additionally teaches wherein the display size of the top-level tabular control elements allows a majority of the display area of the display device to continue to display the primary function (e.g. paragraph 0271, Fig. 8C, crew is able to clearly see and maintain the use of most of the display area 813; i.e. as shown in Fig. 8C, when row of menu buttons/icons/indicators is displayed, most of the underlying GUI including the real-time image, flight instrument and navigational displays continue to be displayed and accessible by the user).  
Kneuper does not explicitly disclose that the majority of the display area is at least 80 percent of the display area.  However, Klein teaches that the majority of the display area is at least 80 percent of the display area (e.g. paragraph 0005, video on screen, user interaction causing top layer of control elements to be displayed; surfacing/revealing second/subsequent layers of elements; presenting subsequent deeper layers in hierarchy as user interacts with surfaced elements; paragraph 0058, controlling presentation and appearance of user interface elements so that less than five percent of the display is occupied by UI control elements; other amounts of screen real estate may be used; paragraph 0060, multiple stage user interface; user interface elements already displayed on the display, assigned with pre-defined region; i.e. displaying first/top level of user interface elements to occupy five percent of the screen, so that the remaining 95 percent of the display area remains available for other functionality displayed).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Kneuper, Gibbs, Svensson, Nixon, and Klein in front of him to have modified the teachings of Kneuper (directed to touch screen interfaces of an aircraft, including multi-level/hierarchical interfaces), Gibbs (directed to integrating, organizing, and accessing flight planning and other data on multifunction cockpit displays, i.e. aircraft user interfaces including multi-level/hierarchical interfaces), Svensson (directed to user interfaces, including multi-level tabular interfaces), and Nixon (directed to control interfaces, including multi-level tabular interfaces), to incorporate the teachings of Klein (directed to a multiple stage shy user interface) to include the capability to display the top-level user interface elements (i.e. buttons of Kneuper, tabs of Gibbs) in five percent or less of the screen, such that the remaining ninety-five percent of the display remains usable for primary functions (i.e. the flight instrument displays, navigational displays, and real-time image of Kneuper).  One of ordinary skill would have been motivated to perform such a modification in order to improve over conventional approaches by revealing UI elements or functionality in multiple context-dependent stages, facilitating improved, faster, and more intuitive interactions with a wider range of UI elements, controls, or effects without requiring persistent onscreen affordances, and providing superior results by consuming a smaller portion of display real estate by user interface elements, leaving more display space for content the user is primarily interested in, as described in Klein (paragraphs 0005-0006, 0065), consistent with the stated intentions of Kneuper to display relevant information while permitting the crew to continue to view and utilize most of the remainder of the display area (paragraph 0271) and Gibbs to provide for display of multiple systems in a limited display area (col. 8 lines 22-27).
With respect to claims 3, 10, and 17, Kneuper in view of Gibbs, further in view of Svensson, further in view of Nixon teaches all of the limitations of claims 1, 8, and 15 as previously discussed.  Kneuper further teaches wherein the display size of the top-level tabular control elements and second-level tabular control elements allows a portion of the display area of the display device to continue to display the primary function (e.g. as previously cited and shown in at least Fig. 8D, flight instruments display, navigational display, and real-time image continue to be displayed on a portion of the screen while buttons 150 and corresponding windows are displayed; as shown in at least Fig. 8D, display of additional second-level windows and their elements (such as collapsed bar) does not consume the entire display, and at least a portion of the real-time image and an entirety of the flight instrument and navigational displays continue to be displayed).  
Kneuper and Gibbs do not explicitly disclose that the portion of the display area is at least 70 percent of the display area.  However, Klein teaches that the portion of the display area is at least 70 percent of the display area (e.g. paragraph 0005, video on screen, user interaction causing top layer of control elements to be displayed; surfacing/revealing second/subsequent layers of elements; presenting subsequent deeper layers in hierarchy as user interacts with surfaced elements; paragraph 0058, controlling presentation and appearance of user interface elements so that less than five percent of the display is occupied by UI control elements; other amounts of screen real estate may be used; paragraph 0060, multiple stage user interface; user interface elements already displayed on the display, assigned with pre-defined region; previewing UI elements available through displayed element in lower level of multi-stage UI; paragraph 0061, displaying subsequent element; paragraph 0062, selecting subsequent element from elements associated with previous element; selectively adding/removing elements to display such that less than ten percent of display is occupied by UI elements; percentages are user configurable; adding/removing items from display to maintain the percentage of real estate covered by UI elements; i.e. displaying first/top level of user interface elements to occupy five percent of the screen and subsequently adding second/subsequent level user interface elements to occupy ten percent of the screen, so that the remaining 90 percent of the display area remains available for other functionality displayed).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Kneuper, Gibbs, Svensson, Nixon, and Klein in front of him to have modified the teachings of Kneuper (directed to touch screen interfaces of an aircraft, including multi-level/hierarchical interfaces), Gibbs (directed to integrating, organizing, and accessing flight planning and other data on multifunction cockpit displays, i.e. aircraft user interfaces including multi-level/hierarchical interfaces), Svensson (directed to user interfaces, including multi-level tabular interfaces), and Nixon (directed to control interfaces, including multi-level tabular interfaces), to incorporate the teachings of Klein (directed to a multiple stage shy user interface) to include the capability to display the top-level user interface elements (i.e. buttons of Kneuper, tabs of Gibbs) in five percent or less of the screen, such that the remaining ninety-five percent of the display remains usable for primary functions (i.e. the flight instrument displays, navigational displays, and real-time image of Kneuper) and, upon selection of a second level element through a top-level element, add one or more second level elements so that the total screen real estate occupied by all elements is ten percent or less, and the remaining ninety percent of the display remains usable for primary functions.  One of ordinary skill would have been motivated to perform such a modification in order to improve over conventional approaches by revealing UI elements or functionality in multiple context-dependent stages, facilitating improved, faster, and more intuitive interactions with a wider range of UI elements, controls, or effects without requiring persistent onscreen affordances, and providing superior results by consuming a smaller portion of display real estate by user interface elements, leaving more display space for content the user is primarily interested in, as described in Klein (paragraphs 0005-0006, 0065), consistent with the stated intentions of Kneuper to display relevant information while permitting the crew to continue to view and utilize most of the remainder of the display area (paragraph 0271) and Gibbs to provide for display of multiple systems in a limited display area (col. 8 lines 22-27).
With respect to claims 4, 11, and 18, Kneuper in view of Gibbs, further in view of Svensson, further in view of Nixon teaches all of the limitations of claims 1, 8, and 15 as previously discussed, and Kneuper further teaches wherein the display size of the top-level tabular control elements, second-level tabular control elements and third-level graphical control elements allows a portion of the display area of the display device to continue to display the primary function (e.g. as previously cited and shown in at least Fig. 8D, flight instruments display, navigational display, and real-time image continue to be displayed on a portion of the screen while buttons 150 and corresponding windows are displayed; as shown in at least Fig. 8D, display of additional second-level windows and their elements (such as collapsed bar) does not consume the entire display, and at least a portion of the real-time image and an entirety of the flight instrument and navigational displays continue to be displayed; as can be seen by comparison of window 819 in Fig. 8D to window 826 in Fig. 8E, expansion of a second-level bar such as 824 or 823 appears to cause other non-expanded elements to be shifted within the window, such as by moving the “end”, “APU ON” 821, and “APU FIRE BOTTLE LOW” 822 bars to be shifted downwardly to make room for expanded bars 824 and 823 without changing the size of the window, such that when shown within context of the entire display, similar to Fig. 8D, the entire display would not be consumed, and at least a portion of the real-time image and an entirety of the flight instrument and navigational displays would continue to be displayed).
Kneuper and Gibbs do not explicitly disclose that the portion of the display area is at least 50 percent of the display area.  However, Klein teaches that the portion of the display area is at least 50 percent of the display area (e.g. paragraph 0005, video on screen, user interaction causing top layer of control elements to be displayed; surfacing/revealing second/subsequent layers of elements; presenting subsequent deeper layers in hierarchy as user interacts with surfaced elements; paragraph 0045, applying interactions to navigate to lower levels of UI recursively; paragraph 0058, controlling presentation and appearance of user interface elements so that less than five percent of the display is occupied by UI control elements; other amounts of screen real estate may be used; paragraph 0060, multiple stage user interface; user interface elements already displayed on the display, assigned with pre-defined region; previewing UI elements available through displayed element in lower level of multi-stage UI; paragraph 0061, displaying subsequent element; paragraph 0062-0063, selecting subsequent element from elements associated with previous element; selectively adding/removing elements to display such that less than ten percent of display is occupied by UI elements; percentages are user configurable; adding/removing items from display to maintain the percentage of real estate covered by UI elements; paragraph 0064, navigating between various levels in hierarchy; i.e. displaying first/top level of user interface elements to occupy five percent of the screen and subsequently adding second/subsequent level user interface elements to occupy ten percent of the screen, and subsequently adding third level user interface elements while maintaining the percentage of real estate (i.e. at ten percent), so that the remaining 90 percent of the display area remains available for other functionality displayed even after third level UI elements are navigated to and displayed; see also Figs. 15-17 and their descriptions in paragraphs 0080-0082, which show progressive navigation through three levels of user interface elements, where the amount of display area occupied between at least the second and third level as shown in Figs. 16 and 17 appears to be maintained at a same size as the navigation occurs).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Kneuper, Gibbs, Svensson, Nixon, and Klein in front of him to have modified the teachings of Kneuper (directed to touch screen interfaces of an aircraft, including multi-level/hierarchical interfaces), Gibbs (directed to integrating, organizing, and accessing flight planning and other data on multifunction cockpit displays, i.e. aircraft user interfaces including multi-level/hierarchical interfaces), Svensson (directed to user interfaces, including multi-level tabular interfaces), and Nixon (directed to control interfaces, including multi-level tabular interfaces), to incorporate the teachings of Klein (directed to a multiple stage shy user interface) to include the capability to display the top-level user interface elements (i.e. buttons of Kneuper, tabs of Gibbs) in five percent or less of the screen, such that the remaining ninety-five percent of the display remains usable for primary functions (i.e. the flight instrument displays, navigational displays, and real-time image of Kneuper); further, upon selection of a second level element through a top-level element, add one or more second level elements so that the total screen real estate occupied by all elements is ten percent or less, and the remaining ninety percent of the display remains usable for primary functions; and further, upon selection of a third level element through a second level element add one or more third level elements while maintaining the same screen percentage occupied by UI elements at ten percent or less, such that the remaining ninety percent of the display remains usable for primary functions.  One of ordinary skill would have been motivated to perform such a modification in order to improve over conventional approaches by revealing UI elements or functionality in multiple context-dependent stages, facilitating improved, faster, and more intuitive interactions with a wider range of UI elements, controls, or effects without requiring persistent onscreen affordances, and providing superior results by consuming a smaller portion of display real estate by user interface elements, leaving more display space for content the user is primarily interested in, as described in Klein (paragraphs 0005-0006, 0065), consistent with the stated intentions of Kneuper to display relevant information while permitting the crew to continue to view and utilize most of the remainder of the display area (paragraph 0271) and Gibbs to provide for display of multiple systems in a limited display area (col. 8 lines 22-27).
	
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain,” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting in re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (GCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co, v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert, denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F,3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir, 2005): Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.

Ramesh et al. (US 10474310 B2) teaches hierarchical display of first, second, and third toolbars with user interface elements while also displaying primary content in a main area of the display, where a user may select parameters through the toolbars for performance of a task (see, e.g., Figs. 2 and 3).
Martin (US 20130234867 A1) teaches a tabbed display interface for aircraft, where selection of a tab along the top of the display causes display of corresponding second level elements for performing various aircraft system-related functions, while a remaining portion of the display area remains reserved for other/primary functionality (e.g. Figs. 2-9, showing effects of selecting different selectable tabs 34 and their corresponding information and selectors 25, analogous to at least top and second level UI elements; as shown in the Figures and described in paragraph 0036, information displayed in fourth portion 42 remains the same regardless of which tab/category is selected/presented).
Wilson (US 6002398) teaches displaying a first level tabular element and second level elements encompassed by a first outline which does not encompass lower level elements and displaying lower level elements within a second outline (e.g. Fig. 3).
Wilson et al. (US 8370005 B2) shows various aircraft user interfaces including top level tabular elements and second level elements encompassed by an outline which does not encompass lower level elements, while underlying functionality is still displayed (e.g. Figs. 3 and 5-8).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY STANLEY whose telephone number is (469)295-9105. The examiner can normally be reached on Mon-Thurs 8:00-5:00 CST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on (571) 270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JEREMY L STANLEY/
Examiner, Art Unit 2179